                                                                                                                                                   vl^
                                                                                                                                        /ol        Z
TRULINCS 22801424 - GONZALEZ-LOZA, JAVIER - Unit: CCC-l-A


FROM: 22801424
TO:
SUBJECT: Civil Complaint
                                                                                                         ffifikffi                      m
DATE: 0612112019 07:15:06 PM                                                                                        ittFl   I ? 2rilg

                                                                                                     U
                                                                                                             iriOirllA$
                                                                                                         l-i:;R!(   U. S.
                                                                                                                             U. tsF{UTON
                                                                                                                            :tll$TRtOT CO
                                                                                                                                            ^lRT
                                                                                                                                            U
                                         UNITED STATES DISTRICT COURT
                                         NORTHERN DISTRICT OF ILLINOIS
                                                EASTERN DIVISION

JAVIER GONZALEZ.LOZA

Plaintifi,                                                                               Case No. 19 CV 3046


                                                                                JUDGE MATTHEW F. KENNELLY

Unknown Kankakee County Sheriff A, ET AL.,
         DEFENDANTS.

                          MOTION REQUESTING CONSIDERATION FOR APPOINTMENT OF COUNSEL


  NOW COMES the Plaintiff, JAVIER GONZALEZ-LOZA, respectfully before the court. Plaintiff is asking the Court if they could
appoint a counsel for this case in support plaintiff offers these particulars;

   On April 29,2019 plaintiff filed a complaint with help from an individual, today June 21,2019 plaintiff is also receiving help
from a different individualto file this MOTION REQUESTING CONSIDERATION FOR APPOINTMENT OF COUNSEL. Plaintiff
is a resident of Mexico and doesn't speak English plaintiff can't afford to pay an attorney if the Court could assign an attorney
for this case plaintiff would really be blessed by this court. On June 17, 2019 Plaintiff received on order which gave plaintiff till
June 24th to file an in forma pauperis application on the enclosed form with the information required by 28 U.S.C & 1915 (a)(2)
or pay the full $400.00 filing fee. Plaintiff is providing an attachment with this motion the attachment is to provide the court with a
copy of the money order which was "cashed" by the clerks office on May 21, 2019 the filing fee was payed in full since May
21,2019.

 WHEREFORE plaintiff seek's to notified the court of the full payment and ask's if this Honorable Court may grant plaintiffs
MOTION CONSIDERING APPOINTMENTOF COUNSEL. Also for going reasons Plaintiff thanks the court for this review.

                                                                                            Respectfully Submitted,

                                                  o^t",-fu-L:       t20l!-
                                                                                            JAVIER GONZALEZ.LOZA
                                                                                            71 West Van Buren Street
                                                                                             Chicago, Illinois 60605
                                       2olL
l*
j#
 '.(e/^                  473.Ons-@3b
l:                        /^
!&
,I         fr.^--         i(
              M 8004$2

t--'-'-'
fi  l>-'                             7
'ri'            |                    ts
;i.                  -,'
fi lfI -\-
gl-?i
..   I
,:i
ir.i
                                      e(,
                                          -r
il.:
iit      s\)
         .\,'             \
     :=             c-- C>
-=_*                Sr \-
=.-
*. S- c\                      u-:-
=ss\
* N.. s=- s\
a'-\N
E 9\ S- -\',
     S                        's
=N
*\\:
 :                  c\\
:t-N
g\
                          \
==
                                         :
                                      -:
                                     =09
                                     :--o)
                                    :-::5
                                    =_- N
                                    :-:N(\
                                    -:
                                =..----O
                                 -:::(b'
                                :=-r
                 :-oo
                 -d   i:
                E q=3
                a;6Y
                -OU=F
  f'l           € - -€
 UYL=U
 a=
 \U.LOE
          IbE;E
 --..:|tr E.=
 Zua,                 - I
 9tE E:zin
 -_=

     ^;3
     E=-3!            5!:
 t).(*,                              I
 *<)
 qqr
               5EEfry
              9u=:Y
                                     +
                                     v
9a()
==9
eZA
              ;-&93ii                a'
7<Q           €P-"og
              1-E:;=                 P
                                     e
<>;
F
              eb:=9
*>v      -    =Eg;o
              -t!-              =
              d E a=
Y=
=
O
              r3.1ai;
              g."z
                            K
d,            X ii  xe
ts            -r -.:=
ad.:dc
             F=,G       a o
             6;cnH L
                 h-         d
             -
             !Neoo
             3 b.e I i
              Fs 3 * r
             ?.= o.o *
             -+ >=;
